EXHIBIT C


 mheller@sabety.net

 From:                             ted sabety <ted@sabety.net>
 Sent:                             Friday, July 19, 2019 3:16 PM
 To:                               'Yaakov Saks'; 'David Force'
 Cc:                               mheller@sabety.net
 Subject:                          RE: Traynor v Hereafter Court Order for Demonstration

 Importance:                       High



 Yaakov,

 We can do a demonstration out our offices in Midtown on July 29th or 30th.   We will need 5 days notice of what time
 you want to start on which date in order to reserve the conference room.

 Thanks,

 -t




 From: ted sabety <ted@sabety.net>
 Sent: Friday, July 19, 2019 12:17 PM
 To: 'Yaakov Saks' <ysaks@SteinSaksLegal.com>; 'David Force' <dforce@SteinSaksLegal.com>
 Cc: 'mheller@sabety.net' <mheller@sabety.net>
 Subject: RE: Traynor v Hereafter Court Order for Demonstration

 Yaakov,

 My client’s CTO will be in NYC before that hearing, so we can arrange the demonstration at our office. I am waiting on
 the specific dates.

 Thanks,

 -t


 Ted Sabety

 Sabety + Associates PLLC
 733 Third Avenue, 15th Floor
 New York, NY 10017

 212 481 8686 ph
 917 414 4833 cel
 646.349.2782 fax

 www.sabety.net

                                                             1
CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential use of
the intended recipient. If you are not the intended recipient, please do not read, distribute, or take action in
reliance upon this message. If you are not the intended recipient, any dissemination, distribution or copying is
strictly prohibited. If you have received this in error, please notify us immediately by return email and promptly
delete this message and its attachments from your computer system. We do not waive attorney-client or work
product privilege by the transmission of this message. Thank You!




                                                        2
